DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 1 and 2, an alkali metal dopant can be interpreted to be alkali ion, alkali metal oxide, or alkali metal. Typically, the soot in claim 2 is in the form of alkali metal oxide and diffuses into the silica as ions. Examiner is broadly interpreting the alkali metal around the silica glass body to be an alkali metal element or component.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
In claim 2, abbreviation in claims should be introduced in their full form, “outer vapor deposition (OVD)”
In claim 3, after diffusing the dopants from doped glass body to the core glass body, the core glass body is now also an alkali-metal-doped silica glass body. Examiner understands and interprets that the originally presented alkali-metal-doped silica glass body is removed (as per the embodiment of instant Figure 8). While the claim is being examined accordingly, Examiner requests if Applicant could amend to mitigate this confusion.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al (WO-2009034413-A1) and further in view of Anderson et al (US-20050063663-A1).
Regarding claim 1 and 5, Calvo teaches of a method of producing an optical fiber preform (p. 3 Line 34) comprising a silica glass body forming step of forming a silica glass body to be at least a portion of a core portion (primary preform, p. 1 Line 13-15); an alkali-metal-doped silica glass body forming step of forming an alkali-metal-doped silica glass body doped with an alkali metal around the silica glass body such that the alkali-metal-doped silica glass body contacts the silica glass body (alkali material added to the overcladding, p. 3 Line 34-36).
Calvo teaches that the alkali-metal that was added/doped to the overcladding may diffuse towards the core of the fiber depending on the drawing conditions (p. 3 Line 35-p. 4 Line 1). Calvo teaches that the drawing temperature is conducted at an elevated temperature to soften the preform an allow diffusion of the alkali-metal from the overcladding towards the core  (p. 4 Line 3-12). 
The diffusing step above is conducted in the drawing step to achieve an alkali-metal-doped optical fiber, not an alkali-metal-doped optical fiber preform. In the same field of endeavor, Anderson collapses an alkali-metal-doped silica glass tube to a rod to form an alkali-metal doped silica preform by heat treatment [0092]. It would be obvious to one of ordinary skill in the art at the time of invention to modify the method taught by Calvo to collapse (heat treat) and diffuse the alkali-metal in the overcladding into the core to form an optical fiber preform instead of directly drawing an optical fiber to quality check the preform and alkali-metal-dopant concentration throughout the thickness of the silica glass body.
Additionally, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Contacting the alkali-metal-doped silica glass body to the silica glass body and diffusing the alkali metal from the alkali-metal-doped silica glass body in two separate steps is not patentably distinct.

Regarding claim 4, according to modified Calvo of claim 1, Anderson teaches that traditional chlorine drying techniques is used to free the glass of water that deters the absorption/attenuation of the resulting fiber [0090]. Anderson further advises to minimize chlorine exposure to reduce chlorine concentration in the glass and opts for a fluorine sweep/fluorine-containing atmosphere with CF4 or SiF4 in place of chlorine [0090].

	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al (WO-2009034413-A1) and Anderson et al (US-20050063663-A1) as applied to claim 1 above, and further in view of Coffey et al (US-20040206127-A1).
Regarding claim 2, according to modified Calvo of claim 1, Calvo teaches of the alkali-metal-doped silica glass body forming step comprises: a step of forming a silica grain with alkali material by using a deposition method (p. 5 Line 19-30); and a step of vitrifying the silica grain with alkali material (p. 5 Line 27). Calvo lacks sufficient details on this step which can be interpreted as OVD and alkali-metal-doped silica soot.
In the same field of endeavor, Coffey teaches of making glass soot containing alkali metal dopants [0099] suitable for OVD or VAD techniques, reading on an alkali-metal-doped silica soot. It would be obvious to one of ordinary skill in the art at the time of invention to form an alkali-metal-doped silica soot by an OVD method and vitrifying said soot to form the alkali-metal-doped silica glass body because OVD is a known technique used by Calvo to dope a silica glass body and adding alkali metal dopants to OVD soot is already known in the art. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al (WO-2009034413-A1) and Anderson et al (US-20050063663-A1) as applied to claim 1 above, and further in view of Tamura et al (US-2012098891-A1).
Regarding claim 3, according to modified Calvo of claim 1, after diffusing, Calvo discusses in background prior art that after diffusing, the diffusion surface is etched to remove impurities that may be have been unintentionally introduced into the glass rod (p. 3 Line 6-11). Calvo is aware that a removal step is known in the art; Calvo does not specifically mention of grinding to remove impurities.
In the same field of endeavor, Tamura teaches of an optional grinding step after the diffusing step to reshape the resulting glass body after collapse and the desired concentration of alkali-metal-dopant [0033]. It would be within the skill for one of ordinary skill in the art to remove the alkali-metal-doped silica glass body by grinding to remove impurities, reshape the collapsed glass body, or control the alkali-metal-dopant concentration.


Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al (WO-2009034413-A1) and Anderson et al (US-20050063663-A1) as applied to claim 1 above, and further in view of Kitamura et al (US-20130251322-A1).
Regarding claim 4, according to modified Calvo of claim 1, Anderson teaches that traditional chlorine drying techniques is used to free the glass of water that deters the absorption/attenuation of the resulting fiber [0090]. Anderson further advises to minimize chlorine exposure to reduce chlorine concentration in the glass and opts for a fluorine sweep/fluorine-containing atmosphere with CF4 or SiF4 in place of chlorine [0090].
In the same field of endeavor, Kitamura teaches of dehydrating the alkali-metal-doped silica glass body in He atmosphere in substitute of the chlorine atmosphere to reduce transmission loss of the resulting fiber [0076]. It would be obvious to one of ordinary skill in the art at the time of invention to perform a heat treatment of the alkali-metal-doped silica glass body in a non-chlorine based atmosphere to reduce crystallization nuclei sites responsible for transmission loss of the resulting fiber. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20120198892-A1 teaches substantially the same process as including etching the impurities in the doped layer to minimize halide concentration in the cladding.
US-20040057692-A1 teaches of minimizing chlorine contamination when the optical fiber core is doped with alkali metal.
US-7088900-B1 US-20080050086-A1 teaches of using a fluorine drying atmosphere or sweep/flush to avoid chlorine contamination
US-20120060561-A1 teaches of doping a glass tube with alkali metal in the core/cladding by using potassium chloride layer and to remove the excess by etching or grinding.
WO-02051762-A1 teaches of drying the soot with carbon monoxide to reduce impurities (crystallization nuclei) as an alternative to the helium atmosphere
WO-2013038794-A teaches of vitrifying the alkali-metal-doped silica soot onto the glass body
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741